IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs December 2, 2003

                   STATE OF TENNESSEE v. CHARLES WADE

                  Direct Appeal from the Circuit Court for Fayette County
                          No. 5201 Jon Kerry Blackwood, Judge



                   No. W2003-00860-CCA-R3-CD - Filed March 30, 2004


A Fayette County jury convicted the defendant of promoting prostitution. The trial court sentenced
the defendant to five years’ incarceration as a Range III persistent offender. On appeal, the
defendant attacks the sufficiency of the evidence and his sentence. We discern no error and affirm
the judgment of the trial court.

               Tenn. R. App. P. 3; Judgment of the Circuit Court is Affirmed.

JAMES CURWOOD WITT , JR., J., delivered the opinion of the court, in which ALAN E. GLENN and
ROBERT W. WEDEMEYER , JJ., joined.

Gary F. Antrican, District Public Defender; and Shana McCoy-Johnson, Senior Assistant District
Public Defender, for the appellant, Charles Wade.

Paul G. Summers, Attorney General and Reporter; J. Ross Dyer, Assistant Attorney General;
Elizabeth T. Rice, District Attorney General; and Terry D. Dycus, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                           OPINION

              The defendant was convicted of promoting prostitution by encouraging Mindy
Watson to engage in sexual intercourse with numerous individuals in exchange for money, which
he then used to purchase drugs on February 2 and 3, 2002. See Tenn. Code Ann. § 39-13-515
(2003).

                George Duncan testified that on a night in February or March 2002 between 10:30
p.m. and 11:00 p.m., the defendant brought a woman to Duncan’s residence located at Bond Project
in Fayette County, Tennessee. The defendant asked Duncan if he “wanted sex for $30,” and Duncan
agreed to the proposition. Duncan stated the defendant negotiated the price, and the woman did not
speak. The defendant then left the residence, returned later, and waited for the woman at the side
of the road. Duncan stated he “wound up” paying the woman $20, and she then left with the
defendant. Duncan stated the woman did not leave his residence until the defendant returned.
Duncan further stated he was not charged with a criminal offense as a result of the incident.
                Percy Boswell testified the defendant and Mindy Watson came to his residence, and
Watson entered his residence while the defendant remained outside. Watson then offered to engage
in sexual intercourse for either drugs or money, and Boswell informed Watson that he had neither
drugs nor money. Boswell stated he then stood at his doorway and informed the defendant that he
did not have any money. The defendant then requested permission to enter the residence, which
Boswell refused to grant.

                Mindy Watson testified that on February 2 and 3, 2002, the defendant drove her to
Duncan’s residence, Boswell’s residence, and two other residences, all of which were located in
Fayette County, Tennessee. She stated the defendant knew each of the occupants, although she was
acquainted only with Boswell. According to her testimony, the defendant instructed her to engage
in sexual intercourse with the men in exchange for money. She stated that upon leaving a residence,
she and the defendant would purchase crack cocaine with the money, they would consume the drugs,
and the defendant would then drive her to another residence.

                 She stated that she did not select the residences to which the defendant took her and
that the defendant encouraged her to engage in the acts. She further stated the defendant entered
each residence and negotiated with the men. She testified she did not control the money involved
in the transactions. She stated that although Duncan paid her the money, she subsequently presented
the money to the defendant. She testified that she remained at each residence until the defendant
returned for her. As to the Boswell matter, she testified that prior to entering the residence, she
observed the defendant and Boswell having a conversation while standing outside of the residence.

                 She testified the defendant later called her mother-in-law who then contacted the
police, and the police subsequently took her into custody. As a result of the events, she pleaded
guilty to prostitution and received six months’ probation.

               Carolyn Watson, Mindy Watson’s mother-in-law, testified she received a telephone
call from a man requesting that she retrieve Mindy because “they [were] tired of her.” She, along
with police officers, went to the designated location, and Mindy Watson and the defendant exited
a vehicle. The defendant was taken into custody. Mindy Watson was under the influence of drugs
and “messed up.”

                Patricia Aldridge testified that she was at Duncan’s residence when the defendant and
Mindy Watson arrived. Aldridge stated that the defendant first entered the residence and spoke to
Duncan in Duncan’s bedroom. When the defendant reentered the living room, Watson then entered
the residence. Aldridge stated that as she was exiting the residence to go to the store, she observed
the defendant leaving in Watson’s vehicle. Aldridge further stated that she and the defendant
returned to the residence at the same time, and she observed Watson exit the bedroom.

               The defendant did not testify at trial.

                The defendant first contends the evidence is insufficient to support his conviction.
Specifically, the defendant contends the evidence fails to establish that he encouraged, induced, or
purposely caused Mindy Watson to become a prostitute. We disagree.

                                                 -2-
                When reviewing the trial court’s judgment, this court will not disturb a verdict of
guilt unless the facts of the record and inferences which may be drawn therefrom are insufficient
as a matter of law for a rational trier of fact to find the defendant guilty beyond a reasonable doubt.
Tenn. R. App. P. 13(e); Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789, 61 L. Ed. 2d
560 (1979); State v. Elkins, 102 S.W.3d 578, 581 (Tenn. 2003). In other words, this court will not
reevaluate or reweigh the evidence. We presume that the jury has resolved all conflicts in the
testimony and has drawn all reasonable inferences from the evidence in favor of the state. State v.
Harris, 839 S.W.2d 54, 75 (Tenn. 1992); State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978).
Because a verdict of guilt removes the presumption of a defendant’s innocence and replaces it with
a presumption of guilt, the defendant has the burden of proof when he challenges the sufficiency of
the evidence at the appellate level. State v. Grace, 493 S.W.2d 474, 476 (Tenn. 1973).

                “Promoting prostitution,” as applicable to the case at bar, is defined as
“[e]ncouraging, inducing, or otherwise purposely causing another to become a prostitute[.]” Tenn.
Code Ann. § 39-13-512(4)(C) (2003). “Prostitution” includes “engaging in, or offering to engage
in, sexual activity as a business[.]” Id. § 39-13-512(5) (2003).

               Mindy Watson testified the defendant drove her to various residences where she
engaged in sexual intercourse with men in exchange for money, and she and the defendant then used
the money to purchase crack cocaine which they both consumed. She stated the defendant knew all
of the occupants of the residences. According to her testimony, the defendant encouraged her to
engage in the acts, the defendant negotiated the proposals to the men, and she did not handle the
money involved in the transactions.

                Duncan testified the defendant presented him with the proposal while Watson
remained silent. Duncan testified he paid Watson the money; however, Watson stated she
subsequently gave the money to the defendant. Furthermore, both Watson and Duncan testified the
defendant left her at the residence and later returned to retrieve her. Watson stated the defendant
later called her mother-in-law.

                 We conclude the evidence, when viewed in a light most favorable to the state,
establishes that the defendant promoted prostitution by encouraging Mindy Watson to engage in
sexual intercourse with men in exchange for money. Accordingly, the defendant is not entitled to
relief on this issue.

                The defendant generally argues that his sentence is excessive “[g]iven the facts of
this case, the sentence of the principal actor ‘Mrs. Watson,’ and the testimony as a whole.” We
disagree.

               The only proof submitted at the sentencing hearing was the defendant’s pre-sentence
report. The defendant’s written statement, which he submitted in preparation of the pre-sentence
report and in which he denied guilt, was attached to the report. Furthermore, according to the report,
the defendant had six prior felony convictions for cocaine-related offenses, two prior felony
convictions for petit larceny, and several misdemeanor convictions.


                                                 -3-
               The trial court applied enhancement factor (2), “previous history of criminal convictions
or criminal behavior in addition to those necessary to establish the appropriate range.” Tenn. Code
Ann. § 40-35-114(2) (2003). The trial court then sentenced the defendant to five years’
incarceration as a persistent offender.

               A defendant who challenges his or her sentence has the burden of proving the sentence
imposed by the trial court is improper. Tenn. Code Ann. § 40-35-401 (2003), Sentencing Comm’n
Comments; State v. Ashby, 823 S.W.2d 166, 169 (Tenn. 1991). It is this court’s duty to conduct a
de novo review of the record with a presumption the trial court’s determinations are correct when
a defendant appeals the length, range, or manner of service of his or her sentence. Tenn. Code Ann.
§ 40-35-401(d) (2003).

                 The defendant does not contest his persistent offender classification. See id. § 40-35-
107(a) (2003). We conclude the trial court properly applied enhancement factor (2) to the defendant’s
sentence. See id. § 40-35-114(2) (2003). Based upon the information presented in the pre-sentence
report, the defendant’s criminal record is extensive and greatly exceeds the number of convictions
necessary to classify him as a persistent offender. See id. § 40-35-107(a) (2003). The applicable
range of sentencing for a defendant convicted of a Class E felony as a Range III persistent offender
is four to six years. See id. § 40-35-112(c)(5) (2003). We conclude the trial court did not abuse its
discretion in imposing a sentence one year above the minimum in light of the application of
enhancement factor (2). See id. § 40-35-114(2) (2003).

               Accordingly, we affirm the judgment of the trial court.




                                                        ____________________________________
                                                        JAMES CURWOOD WITT, JR., JUDGE




                                                  -4-